DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, in the reply filed on August 11, 2022 is acknowledged. Claims 8-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 7 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Regarding claims 6 and 7, the phrase “powdery” renders the claims indefinite because the claims include elements not actually disclosed (those encompassed by “powdery”), thereby rendering the scope of the claims unascertainable. Particularly, the term “powdery” means “powder-like.” It is unclear what types of particulates are sufficiently like a powder to satisfy the scope of the claim. See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-7 are rejected under 35 U.S.C. § 103 as being unpatentable over Nuspl et al. (US 2013/0140497 A1), hereinafter “Nuspl,” in view of Yoo et al. (US 2020/0295367 A1), hereinafter “Yoo.”
Regarding claim 1, Nuspl teaches a doped lithium manganese iron phosphate-based particulate for a lithium-ion battery cathode, comprising a composition according to Formula (1):
	Mm-LixMn1-y-zFeyM’z(PO4)n/C, in this case LiFexMn-1-yMyPO4 where M may be Zn, Mg, Ca, and Sr, x < 1, y < 0.3, and x+y < 1 (¶ [0019]; note that Applicant’s M and M’ may be the same so that Nuspl’s M covers both components); and
	C is in an amount of larger than 0 wt% to 3.0 wt% based on a total weight of the composition, in this case the composite material contains particles of the lithium transition metal phosphate with a carbon content of 0.9 wt% to 1.3 wt% (¶ [0012]).
	Yoo does not teach that m has a gradient decreasing from a surface of said particulate towards the center. However, Yoo teaches a lithium complex for a cathode with a doping element (M) such as Al, Mg, Sr, and others with a concentration gradient located from the surface to the center of the particle (¶ [0055]-[0058]). One having ordinary skill in the art would have understood that providing the dopant with such a gradient would yield improved high voltage characteristics (¶ [0059]), thereby facilitating improved cathode operation. Therefore, it would have been obvious to have provided the dopant with a gradient from the surface to the center in order to facilitate improved cathode operation.
Regarding claim 4, Nuspl teaches that M’ is Mg (¶ [0019]).
Regarding claim 5, Nuspl further teaches that the particulate size ranges from 0.5 μm to 20 μm, in this case the D50 value is 0.30 μm to 0.70 μm (¶ [0032]).
Regarding claim 6, Nuspl further teaches a cathode comprising the compound of claim 1 (¶ [0014]). 
Regarding claim 7, Nuspl further teaches that the specific surface area is smaller than 25.0 m2/g, in this case less than or equal to 12.5 m2/g (¶ [0030]).
Claims 2 and 3 are rejected under 35 U.S.C. § 103 as being unpatentable over Nuspl and Yoo as applied to claim 1, above, and further in view of Huang et al. (US 2015/0123028 A1), hereinafter “Huang.”
Regarding claim 2, Nuspl does not teach that M is different than M’. However, Huang teaches a complex lithium phosphate (¶ [0026]) where M is different than M’, in this case MI may be Al (¶ [0029]), MII may be Fe, Mg, and others (¶ [0030]), and MIII may be a metal ion of +1 oxidation state (¶ 0031]). One having ordinary skill in the art would have realized that substituting such ions into the complex lithium phosphate would yield improved chemical activity and capacity (see ¶ [0024]), thereby facilitating improved cathode performance. Therefore, it would have been obvious to have supplied different ions into the claimed lithium complex phosphate by making M different from M’ in order to increase capacity and facilitate improved cathode performance.
Regarding claim 3, Nuspl does not teach that M is Al, W, or a combination of Al and W. However, Huang teaches a complex lithium phosphate (¶ [0026]) where M is Al, in this case MI may be Al (¶ [0029]). One having ordinary skill in the art would have realized that substituting Al into the complex lithium phosphate would yield improved chemical activity and capacity (see ¶ [0024]), thereby facilitating improved cathode performance. Therefore, it would have been obvious to have Al in the claimed lithium complex phosphate in order to increase capacity and facilitate improved cathode performance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J CHMIELECKI whose telephone number is (571)272-7641. The examiner can normally be reached M-F 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J. CHMIELECKI/Primary Examiner, Art Unit 1729

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729